Citation Nr: 1043217	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

1.  Entitlement to status as a Veteran for purposes of Department 
of Veterans Affairs (VA) benefits. 

2.  Entitlement to service connection for a left ankle disorder 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  The Veteran sustained a left ankle injury at the place of his 
entry when reporting for final induction into active duty in 
August 1980.  

 2.  The Veteran sustained a left ankle injury during service and 
experienced chronic symptoms, and a diagnosis of incompetence of 
the lateral complex was made in 1998.   


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility to qualify for Veteran 
status for purposes of entitlement to VA benefits have been met.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 
3.203 (2010).

2.  The criteria for entitlement to service connection for a left 
ankle disorder for accrued benefits purposes, have been met.  38 
U.S.C.A. §§ 1131, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case presents two questions for the Board.  The initial 
issue concerns whether the appellant's father is eligible for 
Veteran status.  Following this threshold issue, the next issue 
involves whether service connection is warranted for a left ankle 
disorder for accrued benefits purposes.  The Board will address 
the issues accordingly.  

The Board points out that the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In the present case, in view 
of the favorable disposition of the case, the Board finds that 
all notification and development action necessary to render a 
fair decision has been accomplished.  

A.  Eligibility for Veteran Status

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" 
is defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was disabled 
or died from an injury incurred in or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  

According to 38 C.F.R. § 3.7, a person ordered to service is 
considered to have performed active military, naval, or air 
service if the person applied for enlistment or enrollment in the 
active military, naval, or air service and was provisionally 
accepted and directed, or ordered, to report to a place for final 
acceptance into the service, and suffered injury or disease in 
line of duty while going to, or coming from, or at such place for 
final acceptance or entry upon active duty.  Therefore, the 
individual is considered to have incurred such disability in 
active service.  The injury or disease must be due to some factor 
relating to compliance with proper orders.  Draftees and 
selectees are included when reporting for preinduction 
examination or for final induction on active duty.  Such persons 
are not included for injury or disease suffered during the period 
of inactive duty, or period of waiting, after a final physical 
examination and prior to beginning the trip to report for 
induction.  38 C.F.R. § 3.7(o).

Only service department records can establish if and when a 
person had qualifying active service.  Venturella v. Gober, 10 
Vet. App. 340, 341 (1997).  Service department findings are 
binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 
1997).

Upon review of the record in the present case, the Board finds 
that eligibility for Veteran status is warranted.  

During his lifetime, the appellant's father filed a claim of 
service connection for a left ankle disorder.  He wrote in 
support of that claim that he swore in for enlistment in 1980.  
Then, "on the way to [b]oot camp," he broke his ankle and 
continued to experience symptoms from that injury.  

Also in support of that original claim, a service representative 
detailed in an October 1999 substantive appeal (VA Form 9), the 
claimed sequence of events.  The service representative clarified 
that the appellant's father swore in August 1980.  That same 
night, he was staying at a hotel expecting to leave for boot camp 
the next day.  Outside the hotel that night, however, a 
construction sign fell on his ankle.  The next morning, he was 
reexamined and found ineligible for travel to boot camp.  

In a statement received by VA in January 2006, a "buddy" wrote 
that he and the appellant's father enlisted together under the 
United States Marine Corps (USMC) buddy plan.  They completed 
their final physical examinations, briefings and paperwork, and 
were then sworn in August 1980.  On the same night they were 
sworn in, a construction sign fell on the ankle of the 
appellant's father.  Due to this injury, they "were both held up 
to travel to" boot camp.  Eventually, the buddy wrote, he 
traveled to boot camp alone, because the appellant's father had 
been medically disqualified for boot camp.  

The evidence of record also includes an August 1980 private (non-
VA) hospital emergency room record indicating treatment for 
injuries related to a sign falling and hitting the left lower leg 
at an "Inn" the night before at 10 pm.  The appellant's father 
arrived and left the emergency room with a sergeant D.  

The available official service department records consist solely 
of an Honorable Discharge certificate showing that the 
appellant's father was honorably discharge in February 1981.  It 
also includes a notation that he "DID NOT SERVE ON ACTIVE 
DUTY."  

Otherwise, the matter has undergone extensive evidentiary 
development, but there are no further official service department 
records available.  In December 1998, the Department of the Navy 
wrote that a DD Form 214 is prepared only upon release or 
discharge from active duty or for periods of active duty for 
training of 90 days or more.  Furthermore, Discharge Certificates 
are not normally issued to personnel who are not shipped to 
recruit training.  A DD form 214 was not issued in this case, and 
they had no record that the appellant's father enlisted in the 
USMC.   

In July 2001, the Department of the Navy clarified that they 
could not identify the appellant's father as a Marine or former 
Marine, and they could not locate any service records for him.  
They explained that individuals who tentatively enlist in a 
delayed entry problem, but fail to go on active duty due to being 
removed from the pool are not considered as enlisted.  The 
associated records are normally destroyed by the recruiting 
station.  Also, prior to the mid-1980s, discharge certificates 
were issued to individuals who were discharged from the delayed 
entry program, but this has been discontinued because these 
individuals never actually served in the USMC.  

In an August 2001 letter, the Department of the Navy wrote that a 
thorough search of the records was conducted, but there was no 
record that the appellant's father was ordered to active duty.  
When recruits are ordered to active duty, they are issued orders 
and must sign a contract for DD Form 4 (Enlistment Contract).  

In summary, this evidence includes no objective evidence 
verifying that the Veteran was on active duty at the time of the 
August 1980 injury.  The July 2001 Department of the Navy letter, 
however, clarifies that any documents confirming the Veteran's 
enlistment, such as an enlistment contract, would have been later 
destroyed because the left ankle injury prevented him from going 
on active duty.  The Board points out that where service records 
were destroyed, a layperson is competent to report about factual 
matters about which he had firsthand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this regard, the 
statements of the appellant's father, plus the "buddy" 
statement, are credible and competent evidence establishing that 
the appellant's father had reported to the "place for final 
acceptance or entry upon active duty," which is where the injury 
occurred.  Accordingly, the Board finds that this situation falls 
within the active duty exception in 38 C.F.R. § 3.7(o)."  

The Board notes that the exception established by 38 C.F.R. 
§ 3.7(o)(2) specifically excludes any injury that occurred during 
a "period of waiting."  This exception does not apply here, 
however, because it concerns only periods of waiting "prior to 
beginning the trip to report for induction."  Here, according to 
the lay evidence, the appellant's father had already arrived at 
the place of induction and had, in fact, already sworn in, which 
confirms enlistment.  See 10 U.S.C.A. § 502.  Also, in support of 
the claim, the appellant's father was issued a discharge 
certificate.  According to the August 2001 Department of the Navy 
letter, such discharge certificates were not normally issued to 
anyone not assigned to active duty.  In other words, this 
evidence indicates that the appellant's father was "reporting 
for . . . final induction on active duty" at the time of the 
injury.  Hence, he is considered to have been on active service 
at the time of the injury and is therefore entitled to Veteran 
status.  38 C.F.R. §§ 3.6, 3.7.

B.  Entitlement to Service Connection for Accrued Benefits 
Purposes

In light of the Board's finding that the appellant's father is 
considered to have Veteran status, the next question concerns 
whether service connection is warranted for a left ankle disorder 
for accrued benefits purposes.  

Upon the death of a Veteran, his lawful child may be paid 
periodic monetary benefits to which that Veteran was entitled at 
the time of death, and which were due and unpaid, based upon 
existing rating decisions or other evidence that was on file when 
that Veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2010).  As a claim for accrued benefits is derivative 
in nature, a Veteran must have had a claim pending at the time of 
his death or be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
child is deemed to include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  However, for claims 
for death benefits, a specific claim in the form prescribed by 
the Secretary must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a).

Here, the record shows that the Veteran died in May 2006.  He had 
a claim pending at the time of his death, and the appellant, the 
Veteran's son, filed an application for accrued benefits (VA Form 
21-601) received by VA in September 2006.  Thus, the claim for 
accrued was properly and timely filed. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to 
assess the credibility and weight of the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess).

With specific regard to claims for accrued benefits, the Board 
may only consider evidence received prior to the date of the 
Veteran's death (or VA records that were constructively of record 
at the time of death).  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).

Here, the Board finds that the evidence of record at the time of 
the Veteran's death is at least in a state of relative equipoise 
in showing that service connection is warranted. 

First, as indicated, the record shows an in-service injury.  In 
particular, an August 1980 private (non-VA) emergency room record 
shows that the Veteran sought treatment after a sign fell on his 
left leg.  He was treated for fractured left distal fibula.  

Second, the Veteran's own assertions demonstrate a continuity of 
symptoms after the 1980 injury.  He wrote, during his lifetime in 
July 1998, that "To this day," his left ankle would "pop out 
of position unex[pectedly]."  His assertions are credible and 
competent evidence of continuous symptomatology.  See Davidson, 
581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Finally, the medical evidence shows a diagnosis of a left ankle 
disorder.  In January 1998, the Veteran sought private treatment.  
The examining physician noted that the Veteran described the 1980 
injury, but reported also twisting his left ankle "several 
times" thereafter while working in construction.  A January 1998 
X-ray showed chronic changes about the medial alveolus, which 
"could reflect the results of a remote avulsion injury or 
accessory bone."  In an April 2006 letter, the same physician 
explained that the Veteran had incompetence of the lateral 
complex.  The physician also noted that the Veteran presented 
"with longstanding problems" dating back to "about 1980" when 
a construction sign fell on him, followed by recurrent episodes 
of dislocation and pain.  The Veteran also underwent an 
orthopedic examination in January 2006.  The physician noted that 
the Veteran complained that his ankles "sometimes pop[ped] 
out," which "began in 1980."  The Veteran also told the 
physician that he had been involved in a motor vehicle accident 
(MVA) in 2003, and used a cane ever since then.  The assessment 
was left ankle weakness by history.  

In summary, the evidence is at least in a state of relative 
equipoise in establishing that the Veteran at least as likely as 
not had an in-service injury followed by continuous symptoms 
which were diagnosed in 1998 as incompetence of the lateral 
complex.  Accordingly, service connection is warranted for a left 
ankle disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Hence, the claim of service connection for accrued benefits 
purposes is granted.  


ORDER

Entitlement to status as a Veteran for purposes of VA benefits is 
granted.

Entitlement to service connection for a left ankle disorder, for 
accrued benefits purposes, is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


